Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 11/24/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over prior art of record (in particular, Bunte et al. (US 2018/0176132); Goel et al. (US 2018/0338265); Chapman et al. (US 2018/0270103); and DAO (US 2019/0253917)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.
	
transmitting, from the base station, the extracted first Ethernet for control automation technology datagram directly to the first device, wherein the first device comprises a first user equipment; and transmitting, from the base station, the extracted second Ethernet for control automation technology datagram directly to the second device, wherein the second device comprises a second user equipment different from the first user equipment.” in combination with other limitations recited in claims 1 and 11.
Regarding claims 13 and 20 “herein the first Ethernet for control automation technology datagram is extracted from an Ethernet for control automation technology frame, a second Ethernet for control automation technology datagram is extracted from the Ethernet for control automation technology frame, the first Ethernet for control automation technology datagram is received directly from a base station, and the second Ethernet for control automation technology datagram is transmitted directly from the base station” in combination with other limitations recited in claims 13 and 20.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.